Order filed June 26, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00175-CR
                                 ____________

                      JESSE PHILLIP OCHOA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 2165174


                                     ORDER

      The reporter’s record in this case was due May 18, 2018. See Tex. R. App. P.
35.1. On May 18, 2018, this court granted the court reporter’s request for an
extension up to June 18, 2018. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Vanessa C. Owens, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If Vanessa C. Owens does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM